     Case: 1:20-cv-07469 Document #: 7 Filed: 12/17/20 Page 1 of 1 PageID #:114

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Brenda Herron
                                     Plaintiff,
v.                                                      Case No.: 1:20−cv−07469
                                                        Honorable Thomas M. Durkin
Gold Standard Baking, Inc.
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 17, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin: By 2/25/2021, the
parties are to file a joint status report. The parties may refer to the format detailed on the
Court's website under New and Reassigned cases. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
